                  3:19-cv-03215-SEM-TSH # 80   Page 1 of 21
                                                                                   E-FILED
                                                          Friday, 30 July, 2021 09:27:07 AM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

JERRY BIGGART,                    )
                                  )
           Plaintiff,             )
                                  )
     v.                           )     Case No. 19-cv-3215
                                  )
VIBRA HOSPITAL OF                 )
SPRINGFIELD, LLC,                 )
                                  )
           Defendant.             )

                                 OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Plaintiff Jerry Biggart’s Motion

to Strike Defendant’s Supplemental Disclosure Pursuant to Rule 26(e) (d/e

73) (Motion to Strike) and his Motion to Compel and/or Strike Defendant’s

Objections to Plaintiff’s Second Supplemental Request for Production to

Defendant, Vibra Hospital of Springfield, LLC (d/e 77) (Motion to Compel).

For the reasons set forth below, the Motion to Strike is DENIED and the

Motion to Compel is ALLOWED in part and DENIED in part. The Court will

address the Motion to Strike and Motion to Compel separately.

                             BACKGROUND

     On August 30, 2017, Plaintiff Biggart was severely injured in a

motorcycle accident. On September 12, 2017, Biggart was admitted to

                               Page 1 of 21
                  3:19-cv-03215-SEM-TSH # 80    Page 2 of 21




Defendant Vibra Hospital of Springfield, LLC (Vibra), for in-patient

rehabilitation care. Biggart alleges negligence in his care from September

12, 2017 to October 3, 2017, that resulted in a stage IV pressure ulcer on

his coccyx. He alleges that the ulcer became infected and extended into

the bone (osteomyelitis) which resulted in increased medical expenses and

a delay in rehabilitation. See Plaintiff’s First Amended Complaint and

Demand for Jury Trial (d/e 4) (Amended Complaint) ¶¶ 8-23.

                            MOTION TO STRIKE

      On December 22, 2020 Biggart’s attorney deposed Vibra nurse

Wanda Ellenburg. On April 28, 2021, Vibra served Biggart with a

supplemental Rule 26(a) disclosure pursuant to Rule 26(e). Fed. R. Civ. P.

26(a)(1) and (e). The supplemental disclosure essentially stated that

Ellenburg intends to recant much of her deposition testimony. See Motion

to Strike, Exhibit D, Defendant, Vibra Hospital of Springfield, LLC’s

Supplemental Disclosures Pursuant to Rule 26(e) (Supplemental

Disclosure), at 19-21. Biggart moves to strike the Supplemental Disclosure

as an improper attempt to change Ellenburg’s deposition testimony. Vibra

opposes the Motion.




                                Page 2 of 21
                  3:19-cv-03215-SEM-TSH # 80     Page 3 of 21




                                 ANALYSIS

      Rule 26(e) requires a party to supplement or correct its initial

disclosures if the corrective or supplemental information is not otherwise

made known to the other party during discovery or in writing. Fed. R. Civ.

P. 26(e). Here Vibra disclosed to Biggart that Ellenburg intends to recant

much of her deposition testimony. This disclosure is proper. A witness

may change her testimony at trial. The witness is then subject to being

impeached with her deposition testimony. Vibra became aware of the fact

that Ellenburg intends to recant her deposition testimony so Vibra disclosed

the matter to Biggart pursuant to Rule 26(e). Biggart is now aware of this

disclosure and may prepare for this eventuality should the matter go to trial.

      Biggart argues that the Supplemental Disclosure is an improper

attempt to create an errata sheet to change Ellenburg’s testimony. The

Court disagrees. The Supplemental Disclosure is not evidence and is not

an errata sheet. The Supplemental Disclosure does not change any of

Ellenburg’s deposition testimony. Biggart may still use Ellenburg’s

deposition testimony at summary judgment, at trial, or for any other proper

purpose. Vibra cannot use the Supplemental Disclosure to contradict the

Ellenburg deposition because the Supplemental Disclosure is not evidence.

The Supplemental Disclosure only disclosed to Biggart that Ellenburg

                                 Page 3 of 21
                  3:19-cv-03215-SEM-TSH # 80      Page 4 of 21




intends to recant much of her deposition testimony if called to the stand at

trial. This disclosure, if anything, helps Biggart to prepare for trial. The

Court will not strike the Supplemental Disclosure.

      Biggart also asks the Court to bar Ellenburg from changing her

testimony. Biggart cites no authority for the proposition that this Court may

bar a witness testifying at trial differently from her deposition testimony.

The Court is not aware of any such rule. Should Vibra submit an affidavit

from Ellenburg at summary judgment that contradicts her deposition

testimony, that affidavit may be subject to the general rule that an affidavit

that contradicts a deposition cannot be used to create an issue of fact at

trial. See e.g., Amadio v. Ford Motor Co., 238 F.3d 919, 926 (7th Cir.

2001). Should Ellenburg contradict her deposition testimony at trial,

Biggart can use the deposition transcript to impeach her. Should Biggart

choose to call Ellenburg as a witness at trial, he may use the Supplemental

Disclosure as a basis to ask the District Court for permission to treat

Ellenburg as a hostile witness.

      If Biggart finds authority for the proposition that the Court can bar

Ellenburg from testifying at trial differently from her deposition, Biggart may

file a pretrial motion in limine at the appropriate time and provide the

District Court with such authority. At this point, during the discovery phase

                                  Page 4 of 21
                   3:19-cv-03215-SEM-TSH # 80      Page 5 of 21




of this proceeding, the Court will not bar Ellenburg from testifying differently

from her deposition testimony. The Motion is Strike is DENIED.

                            MOTION TO COMPEL

      On March 12, 2021, Biggart served Vibra with Plaintiff’s Second

Supplemental Request for Production to Defendant (Production Request).

Motion to Compel, Exhibit A, Production Request. Vibra responded in part

on April 8, 2021 and completed its response on May 8, 2021. Biggart

found the production to be deficient. The parties corresponded in an

attempt to resolve the dispute without resort to the court (hereinafter “Meet

and Confer”) but were unsuccessful. Biggart now moves this Court to

compel Vibra to provide complete production of documents responsive to

Production Requests 1, 2, 4, 12, 13, 14, 15, 18, and 19. Vibra opposes the

Motion. The Court addresses each request at issue separately.

Production Request No. 1

      Production Request No. 1 states:

      1. Produce any and all documents regardless of form, (visual,
      maps, floor plan and designs, layout, blueprints, digital etc.) of
      Vibra Hospital of Springfield, that may be located in other
      electronic records, servers, business office records,
      administration records that depicts and labels the building
      interior, including but not limited to each floor, stairs, elevators,
      ward, floor units, lobby, pharmacy, nursing stations, patient
      rooms, physical therapy rooms, dining rooms, employee break
      rooms, and laundry, The time period for this request is from
      August 30, 2017 through December 31, 2017.
                                  Page 5 of 21
                  3:19-cv-03215-SEM-TSH # 80     Page 6 of 21




Production Request, Request No. 1.

      Vibra responded:

      RESPONSE: Objection, overly broad and not reasonably
      calculated to lead to the discovery of relevant evidence
      admissible at trial. Subject to and without waiving said
      objection, see attached (Bates Nos. Vibra Floor Plan 0001).

Motion to Compel, Exhibit C, Defendant Vibra Hospital of Springfield, LLC’s

Response to Plaintiff’s Second Supplemental Request for Production

(Production Response), Response No. 1.

      During the Meet and Confer, Biggart explained the relevance of the

floor plan:

      There is deposition testimony concerning the layout of the High
      Acuity Unit where Plaintiff was a patient. The location of the
      nurses station relative to his room and the other room
      availability on the floor is relevant to the ratio of nurse to
      patients and the care/oversight provided. The floor plan
      provided is of very poor quality to the point of being unusable. I
      ask you to waive this objection and provide a more readable
      floor plan.

Motion to Compel, Exhibit E, Email from Biggart Counsel to Vibra Counsel

dated June 1, 2021 (June 21 Email), ¶ RFP 1. Attached as Exhibit F to the

Motion to Compel is a copy of the Floor Plan produced in discovery.

      Vibra now objects to producing a floor plan for every floor as overly

broad and unduly burdensome. Vibra also states that it does not have a

more legible copy of the floor plan of the floor with the Hight Acuity Unit
                                 Page 6 of 21
                  3:19-cv-03215-SEM-TSH # 80     Page 7 of 21




(High Acuity Floor) in which Biggart was staying as an inpatient than the

one provided.

      Vibra’s objection is sustained in part and overruled in part. Biggart

explained in the June 21 Letter that he really needed only a legible floor

plan of the High Acuity Floor. The Court, therefore, sustains the objection

to the extent that the Court will not compel Vibra to produce floor plans or

other documents that set forth the floor plan of portions of the hospital other

than the High Acuity Floor. The Court, however, agrees with Biggart that

the floor plan provided, Exhibit F, is not legible. Vibra says that it does not

have a more legible floor plan of this hospital floor. Vibra does not deny

that it has other responsive documents that relate to the floor plan of the

High Acuity Floor. Biggart is entitled to inspect any such documents to

determine for himself whether the other documents are more legible.

Vibra, therefore, must produce all responsive documents that relate to the

High Acuity Floor.

Production Request No. 2

      Production Request No. 2 states:

      2. Produce any and all patient call light records: i) Including but
      not limited to manufacturer or installation records, manuals,
      instruction materials for the system in use at VIBRA HOSPITAL
      OF SPRINGFIELD during the time of Plaintiff’s admission to
      that facility; and ii) Any and all records or reports for said

                                 Page 7 of 21
                  3:19-cv-03215-SEM-TSH # 80     Page 8 of 21




     system pertaining to the use of the call light by Plaintiff, JERRY
     BIGGART, and response times by VIBRA employees.

Production Request, Request No. 2

     Vibra responded:

     RESPONSE: Objection, not reasonably calculated to lead to
     the discovery of relevant evidence admissible at trial. Subject to
     and without waiving said objection, none in this Defendant’s
     possession.

Production Response, Response No. 2.

     Biggart responded in the Meet and Confer:

     Modern call light systems have a record of when the call was
     initiated and the response time. While there is testimony as to
     visitors personally asking for staff to clean up Plaintiff after a
     bowel movement, if the call light was also used, it will provide
     relevant corroborating physical evidence. Therefore, we ask
     that the objection be waived and records produced.

June 21 Letter, ¶ RFP 2. Vibra’s objection is overruled as moot and

Biggart’s request to compel production is denied as moot because Vibra

does not have responsive documents. A party must produce responsive,

unprivileged documents in its possession, custody, or control. Fed. R. Civ.

P. 34(a). Vibra states that it does not have responsive documents. The

Court, therefore, will not compel production.




                                Page 8 of 21
                 3:19-cv-03215-SEM-TSH # 80      Page 9 of 21




Production Request No. 4

     Production Request No. 4 asks for:

     4. Copies of any and all inspection reports or evaluations
     generated by any federal or state government agencies that
     regulate or monitor Hospitals, including but not limited to Illinois
     Hospital Report Cards and quarterly reports regarding volume
     and cost of services, quality and safety data, nurse staffing
     data, pressure sore data, patient satisfaction surveys, and
     summaries for the years 2013 thru 2017.

Production Request, Request No. 4.

     Vibra responded:

     RESPONSE: Objection, overly broad, not reasonably limited in
     time or scope, not reasonably calculated to lead to the
     discovery of relevant evidence admissible at trial, and requests
     information of public record equally available to both parties.

Production Response, Response No. 4.

     Biggart explained further in the Meet and Confer:

     REPLY: The FRCP dictates that if a document is available to a
     party, the party must produce it whether it is otherwise publicly
     available or not. "[C]ourts have unambiguously stated that this
     exact objection is insufficient to resist a discovery request"
     (citing City Consumer Services v. Horne, 100 F.R.D. 740, 747
     (D. Utah 1983) (stating that it is "not usually a ground for
     objection that the information is equally available to the
     interrogator or is a matter of public record") (citing Petruska v.
     Johns—Manville, 83 F.R.D. 32, 35 (E.D.Pa.1979)); Associated
     Wholesale Grocers, Inc. v. U.S., 1989 WL 110300, *3 (D. Kan.
     June 7, 1989) (stating that defendant's argument of equal
     accessibility is not sufficient to resist discovery) (citing City
     Consumer Services)). Avenatti v. Gree United States, No. 2:20-
     cv-00354-JPH-MJD, 2021 U.S. Dist. LEXIS 52969, at *31 (S.D.
     Ind. Mar. 17, 2021).
                                Page 9 of 21
                  3:19-cv-03215-SEM-TSH # 80     Page 10 of 21




      We also find no public records through the Illinois Department
      of Public Health – possibly because the facility is closed.
      Further, issues of a similar nature that may have occurred prior
      to Mr. Biggart’s hospitalization speaks to whether this was a
      more widespread systemic problem concerning patient care.
      Therefore, we request the objection be waived and records
      provided.

June 21 Letter, ¶ RFP 4 (footnote omitted). Vibra argues further in

opposition to the Motion to Compel that the time period is not reasonably

limited and many of the documents sought do not relate to bed sore injuries

like the one suffered by Biggart. Vibra also argues that information about

other injuries and quality of care at Vibra is not relevant.

      The objection is overruled. The information sought is reasonably

calculated to uncover relevant information or to lead to relevant information.

The documents would show if problems existed with the quality of care and

Vibra’s knowledge of such problems. This information may be relevant to

whether Vibra acted reasonably under the circumstances. Vibra is directed

to produce the responsive unprivileged documents. The four-year time

frame is reasonably limited and proportionate to the needs of the case.

Also, the availability of such documents from other sources is not a basis to

refuse to produce responsive documents. See City Consumer Services,

Inc. v. Horne, 100 F.R.D. 740, 747 (D. Utah 1983).



                                 Page 10 of 21
                3:19-cv-03215-SEM-TSH # 80    Page 11 of 21




Production Request No. 12

     Production Request No. 12 asks for:

     12. Any and all timesheets, time logs, or other documentation
     demonstrating the names of Vibra’s medical or nursing staff,
     employees, agents, or professionals who worked (were on
     duty) at Vibra Hospital of Springfield, LLC, during the time
     period beginning September 12, 2017 through October 4, 2017.
     Such individuals may include, but not necessarily be limited to,
     those possessing the following abbreviated designations: LPNs,
     CNAs, RNs, and MDs.

Production Request, Request No. 12.

     Vibra responded:

     RESPONSE: Objection, overly broad and not reasonably
     calculated to lead to the discovery of relevant evidence
     admissible at trial. Subject to and without waiving said
     objection, none other than the previously produced Vibra
     records (Bates Nos. Vibra 1-1,732), scheduling documentation
     (Bates Nos. Schedule 1-5), and set schedules (Bates Nos.
     Vibra Schedules 2017 1-4).

Production Response, Response No. 12.

     Biggart responded in the Meet and Confer:

     REPLY: The schedules provided through the course of
     discovery have not been identified as to source, who prepared
     the list, etc. Testimony from Vibra nurses indicates they have
     never seen these schedules. The nurses did testify that they
     clocked in. If there was such a clock-in system, that would
     substantiate or disprove the schedules provided and
     substantiate or disprove the testimony of the nurses as to
     patient to nurse ratio, identify others on the floor who may have
     been familiar with or witnessed anything related to this case.
     Therefore, at least having the time logs for any personnel
     working on the floor where Plaintiff was a patient is necessary.
                              Page 11 of 21
                 3:19-cv-03215-SEM-TSH # 80     Page 12 of 21




June 21 Letter ¶ RFP 12.

      Biggart limited his request in the Meet and Confer to the time logs for

any personnel working on the High Acuity Floor while Biggart was there

from September 12, 2017 to October 4, 2017. Vibra’s objection is

overruled with respect to this limited request. The Court directs Vibra to

make another search to locate any additional records that reflect the

personnel on duty on the High Acuity Floor from September 12, 2017 to

October 4, 2017, and produce any documents found in the additional

search that were not yet produced. If no additional records exist, Vibra

shall so state in its response in compliance with this Opinion.

Production Request No. 13

      Production Request No. 13 states:

      13. Produce and provide any records related to the daily
      census and occupancy reports for patients admitted to Vibra
      Hospital of Springfield, LLC, from September 12, 2017 through
      October 4, 2017.

Production Request, Request No. 13.

      Vibra responded:

      RESPONSE: Objection, overly broad and not reasonably
      calculated to lead to the discovery of relevant evidence
      admissible at trial. Subject to and without waiving said
      objection, see attached census documentation (Vibra Census
      1- 132).

                               Page 12 of 21
                3:19-cv-03215-SEM-TSH # 80    Page 13 of 21




Production Response, Response No. 13.

     Biggart stated in the Meet and Confer:

     REPLY: This speaks to patient to nurse ratios on any given day
     of Plaintiff’s admission. Please waive this objection.

June 21 Letter ¶ RFP 13.

     Vibra’s objection is overruled as moot and Biggart’s request to

compel production is denied as moot because Vibra produced the

requested documents.

Production Request No. 14

     Production Request No. 14 states:

     14. Pursuant to Policies and Procedures marked VIBRA P&P
     0042, provide a complete copy of any and all “Occurrence
     Reports” for Hospital Acquired Pressure Ulcers (HAPUs)
     related to JERRY BIGGART or any other patient admitted at
     VIBRA HOSPITAL OF SPRINGFIELD from 2013 through 2017.

Production Request, Request No. 14.

     Vibra responded:

     RESPONSE: Objection, overly broad, seeks to violate HIPAA,
     not reasonably limited in time or scope, and is not reasonably
     calculated to lead to the discovery of relevant evidence
     admissible at trial. Subject to and without waiving said
     objection, none with respect to Plaintiff.

Production Response, Response No. 14.

     Biggart responded in the Meet and Confer:



                              Page 13 of 21
                 3:19-cv-03215-SEM-TSH # 80     Page 14 of 21




      REPLY: This request, again, speaks to the possibility of a
      systemic failure on the part of the facility. HAPUs at stage 3 and
      4 are inexcusable per Medicare guidelines. There is no HIPAA
      violation as you have the right and obligation to redact
      identifying information similar to what you did on the census
      documentation provided at RFP 13. In light of the poorly trained
      and unqualified wound care coordinator assigned to Plaintiff,
      the extent of this failure by Vibra is appropriate for discovery
      and investigation.

June 21 Letter ¶ RFP 14.

      The objection is overruled. The documents sought are reasonably

related to determining Vibra’s knowledge of the care provided in its facility

and whether it acted reasonably under the circumstances. The four-year

period is a reasonable time limitation because the request is limited to one

type of injury, Hospital Acquired Pressure Ulcers. Vibra’s concerns about

HIPAA are resolved because the production shall be subject to the terms of

the HIPAA Qualified Protective Order (d/e 17) (HIPAA Protective Order)

already in effect in this case. Vibra is ordered to produce the responsive

documents subject to the HIPAA Protective Order.

Production Request No. 15

      Production Request No. 15 states:

      15. Pursuant to Policies and Procedures marked VIBRA P&P
      0043, provide any and all records of educational programs
      provided to licensed nurses and aides regarding skin integrity,
      including but not limited to record of attendance or completion
      for any and all licensed nurses or aides who provided care or

                                Page 14 of 21
                 3:19-cv-03215-SEM-TSH # 80     Page 15 of 21




      services to Jerry Biggart and substantive materials provided
      during such program.

Production Request, Request No. 15.

      Vibra responded:

      RESPONSE: Objection, overly broad, not reasonably limited in
      time, and not reasonably calculated to lead to the discovery of
      relevant evidence admissible at trial. Subject to and without
      waiving said objection, none in this Defendant’s possession.

Production Response, Response No. 15.

      Biggart responded in the Meet and Confer:

      REPLY: Again, the nurses who have testified had vague
      recollections or did not recall any training – yet Vibra policies
      require educational programs for skin integrity. If Plaintiff was
      cared for by untrained nursing personnel, it is relevant to the
      issue of negligence. Therefore, the objection should be waived
      and if no training records exist, please advise.

June 21 Letter ¶ RFP 15.

      The objection is overruled as moot and the request to produce is

denied as moot because Vibra stated that it had no such documents. The

Court understands that statement in Production Response No. 14, “Subject

to and without waiving said objection, none in this Defendant’s possession,”

means that no such records of training exist. If Vibra should discover any

records or evidence of training, Vibra will need to supplement this response

and/or its Rule 26(a)(1) initial disclosures. See Fed. R. Civ. P. 26(e) and

37(c)(1).
                               Page 15 of 21
                3:19-cv-03215-SEM-TSH # 80    Page 16 of 21




Production Request No. 18

     Production Request No. 18 states:

     18. Produce and provide a copy of the following VHS Policy &
     Procedures in effect during Plaintiff’s admittance at VIBRA
     HOSPITAL OF SPRINGFIELD, LLC:

     a. 2017 VHS Admission of a Patient.docx Policy & Procedure
     Policy: General Nursing Springfield, IL;

     b. 2017 VHS Admissions and Room Placement.docx Policy &
     Procedure Policy: Admissions Springfield, IL;

     c. 2017 VHS Chart Check.docx Policy & Procedure Policy:
     General Nursing Springfield, IL;

     d. 2017 VHS Wound Care Manual Cross Walk.pdf Policy &
     Procedure Policy: Wound Care Springfield, IL;

     e. Care_Planning_CM_200_11_2018.doc Policy & Procedure
     Policy: Case Management - LTAC Springfield, IL;

     f. Case_Management_Responsibilities_CM_200_17_2018.doc
     Policy& Procedure Policy: Case Management - LTAC
     Springfield, IL; and

     g. Complex_Medical-Rehabilitation_Admission Guidelines
     _CM_& Procedure Policy: Admissions Springfield, IL;

Production Request, Request No. 18

     Vibra responded:

     RESPONSE: a. Objection, not reasonably calculated to lead to
     the discovery of relevant evidence admissible at trial as there
     are no allegations related to the admission of this patient
     contained in Plaintiff’s Amended Complaint. Subject to and
     without waiving said objection, see attached Admission of a
     Patient Policy (Bates Nos. Vibra P&P 0076-0078).
                              Page 16 of 21
                3:19-cv-03215-SEM-TSH # 80    Page 17 of 21




     b. Objection, not reasonably calculated to lead to the discovery
     of relevant evidence admissible at trial as there are no
     allegations related to the admission or room placement of this
     patient contained in Plaintiff’s Amended Complaint. Subject to
     and without waiving said objection, see attached Admissions
     and Room Placement policy (Bates Nos. Vibra P&P 0079-
     0080).

     c. See attached Chart Check Policy (Bates Nos. Vibra P&P
     0075).

     d. See 2017 VHS Wound Care Manual Cross Walk Policy and
     Procedure (Bates Nos. Vibra P&P 0033) previously produced
     on October 8, 2020.

     e. Objection, not reasonably calculated to lead to the discovery
     of relevant evidence admissible at trial as there are no
     allegations related to care planning by case managers
     contained in Plaintiff’s Amended Complaint. Subject to and
     without waiving said objection, see attached Care Planning
     (CM) Policy (Bates Nos. Vibra P&P 0081-0083).

     f. Objection, not reasonably calculated to lead to the discovery
     of relevant evidence admissible at trial as there are no
     allegations related to case manager responsibilities contained
     in Plaintiff’s Amended Complaint. Subject to and without
     waiving said objection, see attached Case Management
     Responsibilities (Bates Nos. Vibra P&P 0084-0086).

     g. Objection, not reasonably calculated to lead to the discovery
     of relevant evidence admissible at trial as there are no
     allegations related to the admission of this patient contained in
     Plaintiff’s Amended Complaint. Subject to and without waiving
     said objection, see attached Complex Medical Admission
     Guidelines (Bates Nos. Vibra P&P 0087-0088).

Production Response, Response No. 18.

     Biggart responded in the Meet and Confer:
                              Page 17 of 21
                3:19-cv-03215-SEM-TSH # 80    Page 18 of 21




     REPLY: Each of these policies for which Vibra objects as not
     leading to relevant and admissible evidence because there is
     not a specific allegation is unfounded. I direct you to Paragraph
     20 and 21 of the Amended Complaint. Whether Plaintiff should
     have been accepted by Vibra as a patient in his post-accident
     condition speaks to Paragraph 20 as to the exercise of care of
     a reasonably well qualified and competent hospital. Para 21 is a
     non-exhaustive list of those failures as the subparagraph a
     through e are qualified with the phrase “one or more of the
     following ways”. Any act or omission committed by Vibra that
     gave rise to the HAPU is a relevant line of inquiry. Therefore,
     we request that you waive these objections.

June 21 Letter ¶ RFP 18.

     The objections are overruled as moot and the request to compel

production is denied as moot because Vibra produced the responsive

documents.

Production Request No. 19

     Production Request No. 19 asks for:

     19. Any and all records of employee evaluations or reviews and
     records of complaints made to VIBRA management related to
     any nurse (RN, LPN, or CNA) who provided care to JERRY
     BIGGART, including but not limited to Wanda Ellenburg, Brian
     Hileman, and Bernadette Andrews.

Production Request, Request No. 19.

     Vibra responded:

     RESPONSE: Objection, overly broad, not reasonably limited in
     time, seeks to violate HIPAA, and not reasonably calculated to
     lead to the discovery of relevant evidence admissible at trial.
     Subject to and without waiving said objection, no Complaints
     exist with respect to the care and treatment provided to Jerry
                              Page 18 of 21
                    3:19-cv-03215-SEM-TSH # 80   Page 19 of 21




     Biggart other than what may be construed as such within the
     previously produced email communication (Bates Nos. Vibra
     Email 1-2).

Production Response, Response No. 19.

     Biggart stated in the Meet and Confer:

     REPLY: Failures on the part of nursing personnel that may be
     reflected in an employee’s evaluation are relevant as to
     whether the hospital knew or should have known of employee
     shortcomings in implementing policy and appropriate care and
     documentation (or if the employee was reprimanded in a way
     that did not document the identity of the patient concerned). As
     you have already demonstrated, HIPAA issues can be avoided
     through appropriate redactions of identifying information.
     Therefore, we request that these be produced and the objection
     waived.

June 21 Letter ¶ RFP 19. Vibra adds in response to the Motion that the

request seeks documents subject to a hospital peer review privilege.

Defendant’s Response to Plaintiff’s Motion to Compel and/or Strike

Defendant’s Objections to Plaintiff’s Second Supplemental Request for

Production (d/e 78) ¶ 12.

     The objections are overruled. The personnel records of the staff who

treated Biggart are relevant for purposes of discovery to discover

information related to the quality of Biggart’s care and Vibra’s knowledge of

the quality of care. Vibra must produce the responsive documents. Any

documents governed by HIPAA shall be subject to the terms of the HIPAA

Protective Order.
                                 Page 19 of 21
                 3:19-cv-03215-SEM-TSH # 80      Page 20 of 21




      With respect to the claimed hospital peer review privilege, Vibra must

provide a privilege log for any document withheld on a claim of privilege.

The log must expressly state the claim of privilege asserted for each

document and must “describe the nature of the documents,

communications, or tangible things not produced or disclosed--and do so in

a manner that, without revealing information itself privileged or protected,

will enable other parties to assess the claim.” Fed. R. Civ. P. 26(b)(5)(A) (i)

and (ii).

      The Court orders Vibra to produce by August 16, 2021 the additional

documents required to be produced pursuant to this Opinion and a privilege

log that meets the requirements of Rule 26(b)(5)(A)(i) and (ii) for any

documents withheld under a claim of privilege.

      The Court has allowed the Motion to Compel in part. The Court may

apportion expenses for the Motion to Compel. Fed. R. Civ. P. 37(a)(5)(C).

The Court determines that apportionment of expenses is not appropriate in

this case.

      THEREFORE, IT IS ORDERED that Plaintiff Jerry Biggart’s Motion to

Strike Defendant’s Supplemental Disclosure Pursuant to Rule 26(e)

(d/e 73) is DENIED; and Plaintiff’s Motion to Compel and/or Strike

Defendant’s Objections to Plaintiff’s Second Supplemental Request for

                                Page 20 of 21
                 3:19-cv-03215-SEM-TSH # 80    Page 21 of 21




Production to Defendant, Vibra Hospital of Springfield, LLC (d/e 77) is

ALLOWED in part and DENIED in part.


ENTER: July 30, 2021

                           s/ Tom Schanzle-Haskins
                           TOM SCHANZLE-HASKINS
                       UNITED STATES MAGISTRATE JUDGE




                               Page 21 of 21
